PER CURIAM.
This cause recurs for consideration upon the mandate of the Supreme Court of Florida pursuant to the decision and judgment of that court quashing a portion of a prior decision and judgment of this court. Tug*441gle v. Gov’t Employees Ins. Co., 220 So.2d 355, opinion filed March 9, 1969. By our prior decision, Tuggle v. Gov’t Employees Ins. Co., 208 So.2d 865, we awarded $750.00 to counsel of record for Tuggle for services in this court. In accord with the directive of the judgment of the Supreme Court of Florida that portion of our prior decision and judgment above referred to is hereby vacated and set aside and the cause is remanded to the Circuit Court of Dade County, Florida, for further proceedings and disposition in accord with the cited decision of this court except as withdrawn and vacated.